

Exhibit 10.4




image03.jpg [image03.jpg]








Amendment No. 2 To Irrevocable Letter of Credit No. 2018-09




May 5, 2020


Insurance Commissioner, State of California c/o Chief, Securities Transaction
Unit
300 Capitol Mall, Suite 1700


Greetings:


As directed by Insurance Commissioner, State of California, the beneficiary, and
for the account of Employers Compensation Insurance Company, Reno, Nevada, the
Federal Home Loan Bank of San Francisco hereby amends its Irrevocable Standby
Letter of Credit No. 2018-09 (the "Letter of Credit"), dated March 9, 2018, by
decreasing the Credit Amount (as defined in the Letter of Credit) from
$90,000,000 to $70,000,000.


This document and the document first establishing the Letter of Credit
(including any amendments) together constitute the Letter of Credit. Except as
specifically amended herein, the terms and conditions of the Letter of Credit
remain in full force and effect.




Very truly yours,




Federal Home Loan Bank of San Francisco



By: /s/ Ira Chin
Title
Ira Chin, Managing Director
By: /s/ Kush Patel
Title
Kush Patel, Managing Director




